EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Parks on 7/15/22.
The application has been amended as follows: 

Claim 1 is amended to recite:
A gas conversion system to form a product gas from an associated gas stream, the gas conversion system comprising: 	a separator configured to receive and separate a primary feed gas containing methane and non-methane hydrocarbons into (i) primarily natural gas liquids (NGL) gas stream containing primarily non-methane hydrocarbons and lesser amounts of methane as an associated gas stream and (ii) a methane-rich gas stream containing primarily methane and lesser amounts of non-methane hydrocarbons; 	a steam generator configured to receive system water and to output steam; 	a mixing valve system configured (a) to receive the steam and [[a]] the associated gas stream which is [[a]] the primarily NGL gas stream from the separator, the steam and the at least a portion of the associated gas stream; 	a super heater configured to receive the feed gas and to superheat the feed gas to a predetermined temperature range to form a superheated feed gas; 	a heavy hydrocarbon reactor containing a first catalyst having a leading edge and configured to receive the superheated feed gas onto the leading edge and to crack a portion of the non-methane hydrocarbons of the superheated feed gas into carbon oxides and hydrogen to form a heavy hydrocarbon reactor reformate comprising methane from the associated gas stream, the carbon oxides, and the hydrogen; ; and	an enrichment mixing valve system configured to mix an enrichment percentage of at least a portion of the methane-rich gas stream from the separator with the product gas in a ratio that creates a second product gas stream with predetermined target values for at least one of methane number, energy density, heating value, and composition.

Claims 53 and 54 are cancelled.

Claim 55 is amended to recite:
The gas conversion system according to claim [[54]]1, wherein the predetermined percentage is adjusted based on measurement of at least one of heating value, methane number, and composition for one or more of the methane-rich gas stream, the product gas, and the second product gas in order to maintain the second product gas within threshold limits for the predetermined target values.

The following is an examiner’s statement of reasons for allowance: Claim 1, as amended on 11/23/20, is directed to an apparatus in which a mixing valve is configured to receive NGL with higher hydrocarbons than methane to control the content of higher hydrocarbons to methane for subsequent cracking and methane creation to increase overall methane content in the final product. However, the claim as previously presented states that the mixing valve is configured to utilize the claimed streams which does not necessitate that those streams are present as described. In other words, it recited these features via intended use and not by clearly reciting sources of the materials and their connections. The amendment above addresses these shortcomings of the claim language more clearly recites the materials and the configuration of the device. The prior art of record—both that cited by Applicant including references from the parent application and those cited in the instant Office Action—disclose the concept of cracking higher hydrocarbons using catalysts and providing a product with high methane concentrations. The prior art fails to disclose, however, the robust system claimed above in which a separator, steam generator, mixing valve, super heater, first catalytic reactor, second catalytic reactor, and enrichment mixing valve are interlaced in the manner recited to control the methane content based on the methane number, energy density, heating value, and composition. The application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725